Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 1 of 14




                         EXHIBIT J
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 2 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 1 of 13    1
     H5VQLUMs

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x
     UNITED STATES OF AMERICA
3
                 v.                                16 CR 483 (JSR)
4                                                  Sentence
     STEFAN LUMIERE
5
                    Defendant
6    ------------------------------x

7                                                  New York, N.Y.
                                                   May 31, 2017
8                                                  5:00 p.m.

9
     Before:
10
                               HON. JED S. RAKOFF
11                                              District Judge

12
                                   APPEARANCES
13
     JOON H. KIM
14        Acting United States Attorney for the
          Southern District of New York
15   IAN McGINLEY
     JOSHUA NAFTALIS
16   DAMIAN WILLIAMS
          Assistant United States Attorney
17
     FOLEY & LARDNER LLP
18        Attorneys for Defendant
     JONATHAN HALPERN
19   JONATHAN FRIEDMAN

20

21   -Also Present-

22   Alexander McCabe

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 3 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 2 of 13       2
     H5VQLUMs

1              (In open court; case called)

2              THE DEPUTY CLERK:     Will everyone please be seated and

3    will the parties please identify themselves for the record.

4              MR. McGINLEY:     Good evening, your Honor.      Ian

5    McGinley, Joshua Naftalis and Damian Williams for the United

6    States.

7              THE COURT:    It's late afternoon.

8              MR. HALPERN:    Good afternoon, your Honor.       John

9    Halpern with colleague Jonathan Friedman, and the defendant,

10   Stefan Lumiere.    Good afternoon.

11             THE COURT:    Good afternoon.

12             We are here for a sentence.       The first thing the Court

13   is required to do is calculate the guideline range.          Now, the

14   Court has made clear repeatedly that it has serious problems

15   with the guidelines, problems that cut across all sentences,

16   and that those questions are most prominent when it comes to

17   way the guidelines approach loss calculations in white-collar

18   cases because:    First, the calculation of loss in many, many

19   cases is quite difficult.      And, second, because the approach of

20   the guidelines is to make the loss, if it can be calculated, as

21   much as 60 or 70 percent of the total calculation of the

22   offense level grossly disproportionate to the multifaceted

23   aspect of the crime, let alone of sentencing; and yet the

24   guidelines also take the position that if you can't reasonably

25   calculate the loss, then you should treat it as zero even if


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 4 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 3 of 13          3
     H5VQLUMs

1    common sense would say, well, there was some meaningful loss

2    here.

3              So, as I've said on many occasions, and as I in this

4    case specifically communicated to counsel for both sides in a

5    joint telephone conference, the loss calculation, which must be

6    done and which is not irrelevant, is, nevertheless, of very

7    modest importance to this Court.

8              Counsel for the parties, and particularly defense,

9    responded to that message by devoting the overwhelming bulk of

10   their submissions to the question of loss calculation.              So I

11   now know that it's not just my wife who doesn't listen to the

12   Court.   But what we have to do, we have to calculate the loss.

13   So the government bears the burden here.

14             The problem I see with the government's loss

15   calculation initially -- depending on which approach is

16   taken -- is that it is somewhere between 15 and $23 million,

17   but that doesn't seem to have taken account of the fact that

18   although investors may not have invested but for the fraudulent

19   elevation of the net asset value in which the defendant, in the

20   Court's view, played a very prominent role, nevertheless, what

21   they got was not worthless.

22             So I am not inclined so far to adopt that view, but I

23   want to hear from the government.       If we can't calculate actual

24   loss, and if as the guidelines have now been amended to take a

25   much narrower view of intended loss, that, I think, frankly,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 5 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 4 of 13    4
     H5VQLUMs

1    was the original intent of the draftsman, but, nevertheless,

2    that's following in the Tenth Circuit's approach, an approach

3    that is probably not applicable here, then we come back to

4    gain.

5              And there, there was flat-out testimony at the trial

6    that the gain was $3,156,109.       That seems to me still to be a

7    reasonably supported position.       The defense argues that it

8    doesn't take account of certain speculative possibilities that

9    might have altered that figure, but I think tentatively that it

10   is still a reasonable approach.       Now, those are all very

11   tentative views.     So let me hear first from the government and

12   then from defense counsel on the loss/gain calculation.

13             MR. McGINLEY:     Thank you, your Honor.

14             Just to narrow the issue, on the government's original

15   proposal, we had been assuming a zero recovery for the

16   investors that invested after the fraud.         This afternoon we

17   were notified by Visium's outside counsel that in fact there

18   had been some recoveries.      So, at this point, given that the

19   government is not a hundred percent confident in those loss

20   numbers, we would rely on the gain calculations.          Just to

21   rehash that for your Honor, that testimony came in through the

22   government's summary witness from the SEC.

23             THE COURT:    It was not contested, which doesn't mean

24   it can't be contested here, but at least it is worth

25   remembering that, as I recall, there was no meaningful


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 6 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 5 of 13        5
     H5VQLUMs

1    challenge to it.

2              MR. McGINLEY:     There was not, your Honor.      He simply

3    calculated the markups that the defendant and his

4    co-conspirators did to the securities, compared that to the

5    publicly available pricing and then compared the difference in

6    performance and in management fees.        That's how he came up with

7    that number that's Government Exhibit 18.

8              THE COURT:    Let me hear from defense counsel.

9              MR. HALPERN:    Thank you, your Honor.

10             Your Honor, in addition to Mr. Jindra's testimony from

11   the SEC -- and I appreciate that there wasn't strong

12   cross-examination by the then trial counsel on these points --

13   the government called two witnesses as representatives of their

14   investment firms:     One on behalf of Morgan Stanley and the

15   other William Blair, and they were asked about losses.

16             They weren't asked, however, and there wasn't any

17   testimony as I can see, about what fees, incentive/performance

18   fees or management fees their firms actually paid.          So there's

19   no evidence before the Court as to what fees actually were

20   paid.   I would take, with respect to your Honor, issue with

21   your Honor's characterization of the phrase "speculative" for

22   the points that I raised with respect to these issues.              I think

23   they are very important, especially if you're talking about

24   actual loss, and I understand the Court needs only to find a

25   reasonable estimate of loss for purposes of --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 7 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 6 of 13    6
     H5VQLUMs

1              THE COURT:    But now the government is giving up on

2    loss, and we're talking just about gain.

3              MR. HALPERN:    But that's the measure of loss for the

4    guidelines.    I'm using the terms interchangeably, but that's

5    the measure here.

6              To calculate it though, I think a fair question is:

7    (1) whether fees actually were paid, and (2) the questions that

8    I raised.   So, for example, how were carry-forwards treated.

9              THE COURT:    Well, let me read you the testimony.

10             The testimony at trial was:

11   "Q.   Of that $14.88 million, how much in terms of millions of

12   dollars did Visium collect from its investors as a result of

13   these brokers' quotes?

14   "A.   As a result of using the brokers' quotes, they collected

15   $3,156,109."

16             That doesn't sound like simply an arithmetical

17   calculation.    It sounds like he says they got that.

18             MR. HALPERN:    But that's based on the hypothetical

19   models taking the differences between the valuations that were

20   presented and what they say is the actual --

21             THE COURT:    Because that would have been the norm in

22   this situation.

23             MR. HALPERN:    I understand the model, but what I am

24   saying is, your Honor, that -- and that Exhibit 18 was based on

25   a series of other underlying exhibits.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 8 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 7 of 13        7
     H5VQLUMs

1               However, what's not addressed and, I think needs to be

2    is, how was that calculation performed?        And it should be an

3    individual investor by investor to see what was contributed,

4    what was redeemed, and that has a material difference on the

5    fees' carry-forward.

6               THE COURT:   But my question is the legal question.

7    Let's say we had a case involving 10 million investors.             Is it

8    your position that the government in order to prove gain would

9    have to look at each and every one of those investors?              Or

10   could the government say, well, the norm for these investments

11   overall is X, in my hypothetical, say, two percent, and so

12   we'll apply that and assume that while there may have been some

13   higher, some lower, that's a reasonable assumption.          What's

14   wrong with that?

15              MR. HALPERN:   I think that begs the question.           You say

16   "the norm."    I'm not sure what the norm is.       If it's two and

17   20 percent, for example, just that example, that applies, as I

18   understand it, only to one classification of shares in the

19   credit fund.    There is another percentage that's less than that

20   to a separate share.

21              So a fair question to come to a resolution as to what

22   a reasonable estimate is, what was the methodology that was

23   used?    Did they apply just across the board two and 20 percent

24   or was it 1.5?    Did they bother to divvy up the shares among

25   class?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 9 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 8 of 13         8
     H5VQLUMs

1              And then you have to look at the carry-forwards.            I

2    mean, even you can do that categorically because that does

3    materially affect the resulting loss.        So, for example, if I

4    can indulge your Honor with just an example.

5              If there was a contribution of $10,000 and in the

6    first year there was a loss of $4,000, there's no incentive fee

7    that's paid then.     And in the subsequent year, if there's a

8    gain of $3,000, there still would not be any fee charged

9    because you're below the high watermark of $10,000.

10             Well, what was done in this case?        And that materially

11   affects the computation of the fees.        And so that does apply to

12   individual investors to know what -- suppose an individual

13   investor redeemed before the fee.       For purposes of the

14   government's calculation, was that fee incorporated?           That

15   would overstate a reasonable estimate of what the fee is.

16   These are kind of just fundamental threshold questions.             We can

17   talk about the specifics, but none of these issues has been

18   addressed, and I think they do need to be before we reach an

19   actual estimate of loss under the circumstances.

20             THE COURT:    All right.    Well, let me interrupt you to

21   say, so, assuming for the sake of argument that I were to find

22   agreement with the argument just made by defense counsel, can

23   the government supply that information?

24             MR. McGINLEY:     I believe we can, your Honor.       I'm

25   trying to just recall the basis for his testimony.          He was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 10 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 9 of 13     9
     H5VQLUMs

1    summarizing primary documents.

2              THE COURT:    Yes.   But one thing I didn't see was he

3    was not challenged on this at trial, but the motive for

4    challenging now is totally different from the motive at trial.

5    This was not introduced at trial for purposes of calculating

6    sentencing guidelines, but if in fact he has the data or Visium

7    has the data, why shouldn't I put the government to the test of

8    coming up with that data, so we'll have something that is

9    clearly not speculative?

10             MR. McGINLEY:     Your Honor, I would want to take a look

11   at the trial testimony, but I think just on the basis of the

12   exhibit admitted, the government's burden here is just a

13   preponderance, and under the guidelines the Court only needs to

14   make a reasonable estimate of the total gain.

15             THE COURT:    I understand that.     I may be persuaded,

16   but on the other hand, I'm a little surprised.          You guys on

17   both sides have been arguing about this issue for weeks now.

18   And, to be frank, in many situations like this, we have a

19   battle of experts, and the Court has far more detail presented

20   than has been presented here.       And while it may well be that I

21   could forge ahead on the government's basis and make a

22   reasonable calculation, and while I repeat for the umpteenth

23   time that most of this is making a mountain out of a molehill

24   in terms of any sentence this Court is going to impose, but far

25   be it for me to prevent counsel from spinning their wheels.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 11 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 10 of 13      10
     H5VQLUMs

1    Frankly, I think maybe we will have to do that.

2               The thing that most bothers me about that is I can see

3    we have a courtroom full of good folks who have come here

4    because this is a sentence that is obviously important to them,

5    and I suspect they are mostly people supportive of the

6    defendant, whose opinions are very important to this Court, and

7    I hate to have to ask them to come back; but I am a little

8    surprised that the government hasn't done more here given that

9    the defense really was flagging this issue openly from day one.

10              So let me hear if the government wants to say anything

11   further.

12              MR. McGINLEY:    Your Honor, just briefly, we just got

13   news from Visium that our initial theory --

14              THE COURT:    That's a good example, and I commend the

15   government in adjusting its position as a result.           That's a

16   very good example.      Why weren't you knocking on their door and

17   saying, "Hey, you're front and center in this case.           We want

18   data and we want it now, and we want X, Y and Z, so if the

19   judge has questions, we can respond"?

20              Is there someone here from Visium?       Come forward,

21   please.

22              MR. McCABE:    Alexander McCabe, M-c-C-A-B-E.

23              THE COURT:    Are you a lawyer?

24              MR. McCABE:    I am a lawyer.    I'm a second year

25   associate who was assigned to observe.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 12 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 11 of 13         11
     H5VQLUMs

1              THE COURT:    That's good enough for me.       So, if we were

2    to postpone this sentence for a brief period so we can get more

3    data leading to the calculations, is there any reason why

4    Visium cannot give that their highest, most prompt attention or

5    do I need to subpoena your boss?

6              MR. McCABE:    I'm not well briefed on it enough to be

7    able to answer that question.       I'm sure that my bosses wouldn't

8    want me to.

9              THE COURT:    Well, let me put it this way:        I think I

10   do need that data.     I absolutely do need it.       I could proceed

11   today, but I don't think that's the prudent thing to do.             For

12   whatever reasons the parties seem fixated on this issue, I am

13   required by law to calculate loss or gain.         It's not an

14   irrelevancy.    It's just not in my view nearly as relevant as

15   the guidelines make it out to be, but that doesn't mean it's of

16   no importance.

17             So we will set in two seconds a new sentencing date.

18             I want Visium to give the supplying of any and all

19   relevant information its number one priority.          I am sure they

20   will carry out that direction.       If they don't, I will send the

21   U.S. Marshals over to seize all their papers and emails and

22   electronic data so we can do the job here, but I know that

23   won't be necessary.

24             MR. McCABE:    Yes, your Honor.

25             THE COURT:    Very good.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 13 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 12 of 13         12
     H5VQLUMs

1              So, how long do the government and how long do the

2    parties want?

3              MR. McGINLEY:     Your Honor, whatever defense counsel

4    wants will be fine with the government.

5              THE COURT:    Well, the burden is on you.        I want to

6    know whether that figure is an estimate or is a solid figure.

7    I want to know if you want to go back to loss, you clearly have

8    to get different figures than you have now.         I want to know

9    what is your factual response to the specific issues raised by

10   the defense.    All of that is available, as far as I can tell,

11   in the data in the possession of Visium.

12             MR. McGINLEY:     Two weeks, your Honor?

13             THE COURT:    OK.   That seems reasonable.

14             Any problem with that on the defense side?

15             MR. HALPERN:     No, your Honor.

16             THE COURT:    So today is May 31.      Let's look at June 14

17   in the morning, however.

18             THE DEPUTY CLERK:     The American Rail Car trial.

19             THE COURT:    We have a trial.     So why don't we say

20   9:00 a.m. on June 14.      June 14 is Flag Day.     Yes?    So this will

21   be appropriate time for both sides to wave their flags.

22             So if there is some information that needs to be

23   exchanged between the parties before then, I will leave it to

24   counsel to work out among themselves.

25             I apologize deeply to all you folks who are here.            I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 3:15-cr-00155-RNC Document 585-16 Filed 12/03/20 Page 14 of 14

       Case 1:16-cr-00483-JSR Document 105 Filed 06/13/17 Page 13 of 13    13
     H5VQLUMs

1    know you came from various places, and I am sorry that we have

2    to postpone this.     I am genuinely sorry.      I hoped that would

3    not be necessary, but you've heard the colloquy of counsel.           I

4    will look forward to seeing as many of you as can attend on

5    June 14.

6               MR. HALPERN:    Your Honor, one housekeeping matter, if

7    I may.   My objections to the PSR served on the government back

8    on April 5, 2017 I thought were fully incorporated with the

9    probation officer's notes.      They aren't.     With the Court's

10   indulgence, I would like to mark this as Defendant's A so it's

11   in the record.

12              THE COURT:   Sure, that's fine.

13              MR. HALPERN:    Thank you.

14              THE COURT:   Do you want to docket it or how do you

15   want to handle that?

16              MR. HALPERN:    I'd be happy to docket it as well.

17              THE COURT:   I will leave it to each side to docket

18   anything they think they want to have there for public domain

19   that related to the submissions and arguments made in

20   connection with any aspect of sentence.

21              MR. HALPERN:    Thank you, your Honor.

22              THE COURT:   Very good.    Thanks very much.

23              (Adjourned to August 14, 2017 at 9:00 a.m.)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
